DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed October 8, 2021, are acknowledged. Claims 1-5 and 7 are amended. Claim 6 has been cancelled. Claim 11-15 are newly added. No new matter has been added. Applicant had previously elected the invention of Group 1, drawn to a spheroidal graphite cast iron, in the reply filed June 23, 2021. The election was treated without traverse (see explanation in previous Non-Final office action mailed July 8, 2021). Newly amended Claims 1-5 are now directed to a nonelected invention, Group II, drawn to a casted article, and newly added Claims 11-15 are directed to the elected invention Group I, draw to a spheroidal graphite cast iron. Thus Claims 1-5 and 7 are withdrawn, and Claims 8-10 remain withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, drawn to a casted article, and Group III, drawn to a method for producing a cast article, respectively, there being no allowable generic or linking claim. Regarding the lack of unity of invention, the restriction stands because the special technical feature (see spheroidal graphite cast iron of Claim 11) is obvious over the prior art (see rejection of Claim 11 below). 
Claims 1-5 and 7-15 are pending, with claims 11-15 currently being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Skaland (previously cited and cited by Applicant in IDS filed September 12, 2018, SKALAND,"A New Method For Chill And Shrinkage Control In Ladle Treated Ductile Iron").  
Regarding Claims 11 and 13, Skaland discloses a spheroidal graphite cast iron (see Abstract). Regarding the limitation “for the cast article according to claim 1”, this limitation is an intended use limitation; if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.
Skaland further discloses wherein there are 300 or greater graphite particles observed in an arbitrary cross section of at least 1 mm2 and wherein the average diameter is 13.2-13.4 um (see Fig. 4(a), 0.5%La alloy comprises ~ 600 measured graphite nodules/mm2 and 1.0%La alloy comprises ~ 490 measured graphite nodules/mm2; see Fig. 5, one of ordinary skill in the art would appreciate that the measured nodules are 5um or larger; see average diameters in Table 3, one of ordinary skill in the art would appreciate that an cast iron with an average nodule diameter of 13.4um and ~600 nodules/mm2 (0.5%La), or an average nodule diameter of 13.2um and ~490 nodules/mm2 (1.0%La), would comprise 300 or greater nodules with a diameter of 5um or larger), .

Skaland is silent towards the nodule distribution of these particular alloys, and therefore does not expressly state that the alloy meets:
(5-20)/N(5-) ≥ 0.6, and further (Claim 13) N(5-20)/N(5-) ≥ 0.65, and 
N(30-)/N(5-) ≤ 0.2, 
wherein N(5-) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 5 um or more, N(5-20) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 5 um or more 10and less than 20 um, and N(30-) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 30 um or more, for the 0.5% La sample associated with the nodule count for Fig. 4(a).
However, Skaland expressly discloses these limitations for respectively a different 0.5% La and 1.0% La sample (see Fig.5(b) for 0.5% La alloy, approximately 67% of nodules have diameters 5um or larger or 20um or less, and approximately 11% of nodules have diameters of 30um or more, which reads on the claimed ratios; see Fig.5(c) for 1.0% La alloy, approximately 62% of nodules have diameters 5um or larger or 20um or less, and approximately 17% of nodules have diameters of 30um or more, which reads on the claimed ratios). Examiner has interpreted Fig. 5(b) such that the range of 5-20um read on the sum of the values comprising the first 3 bars (5-10, 10-15, and 15-20), and the range of 30um or more to read on the sum of the values comprising the last 5 bars (30-35, 35-40, 10-45, 45-50, and >50) which meets the claimed ranges. 
Skaland teaches wherein this particular distribution (one that is skewed towards smaller nodules) is beneficial for late graphite formation and good protection against micro-porosity at the end of solidification, whereas larger nodule sizes with a flat distribution produce elevated risk for micro-porosity (see section “Nodule Size Distribution” on pg. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the nodule distribution of the 0.5% La sample of Fig. 5(b) or 1.0% La sample of Fig. 5(c), as taught by Skaland, for the 0.5% La sample or for the 1.0% La sample of Fig. 4(a), respectively. One would be motivated to do this in order to produce late graphite formation and for preventing micro-porosity.

Regarding Claim 14, Skaland discloses wherein said graphite particles meet Dmax≥ 50.4um, wherein Dmax represents maximum equivalent circle diameter of graphite particles (see Fig. 5b and Fig. 

Regarding Claim 15, Skaland discloses wherein the graphite particles meet -0.15≤ [N(5-10) - N(15-20)]/ N(5-10) ≤ 0.25, wherein N(5-10) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 5 um or more and less than 10um, and N(15-20) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 15 um or more 10and less than 20 um (see Fig. 5b, the values of graphite modules comprising 5-10 um (see bar 2 from left of graph) and those comprising 15-20um (see bar 3 from left of graph) give a value of approximately 0.146, which reads on the claimed range and equation). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Skaland, as applied to Claim 11 above, and further in view of Obata (previously cited, US 5100612 A).
Regarding Claim 12, Skaland is silent towards the measurement of spheroidal graphite nodules which are less than 5um, and therefore does not disclose wherein graphite particles meet N(2-5)≥100, wherein N(2-5) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 2um or more and less than 5um.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included 1700/mm2 or more of 2-5um graphite particles, as taught by Obata, for the invention disclosed by Skaland in order to reduce the generation of cementite phase and therefore improve mechanical properties.


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horiya (previously cited, US 20140271330 A1).
Regarding Claims 11-15, Horiya discloses a spheroidal graphite cast iron (“spheroidal graphite cast iron” Abstract). Regarding the limitation “for the cast article according to claim 1”, this limitation is an intended use limitation; if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.

Horiya is silent towards the features of the spheroidal graphite particles; however, Horiya discloses wherein the cast iron has a composition identical to that of the instant invention (see below).

Instant invention: “2-4.5% of C, 0.8-6% of Si, and 0.010-0.080% of Mg, the balance being Fe and inevitable impurity elements….may further contain….S, P, Mn, Cu, Cr, Ni, Mo, W, etc., in proper amounts” [0039].

Additionally, Horiya discloses wherein the cast iron is made by substantially the same method as the instant invention (see below).
Horiya: “molten iron is poured by means of a ladle…a spheroidizing agent, a first inoculant…added to conduct a spheroidization treatment and a primary inoculation treatment” [0086]; “spheroidization treatment…sandwich method” [0087]; “spheroidizing agent…Fe-Si-Mg based spheroidizing agent” [0088]; first inoculant…Fe-Si-based inoculant” [0090]; “cast into a casting mold. As a pouring inoculant, a second Fe-Si based inoculant is used” [0092].
Instant invention: “adding a predetermined amount of spheroidizing agent…for example an Fe-Si-Mg alloy, to the base melt…using sandwiching method” [0050]; Fe-Si alloy…as an inoculant…by…simultaneously with spheroidization by a sandwiching method…adding an inoculant to a pouring flow….inoculant added in…mold…in advance” [0051]; “gravity casting….casting mold” [0054].
 
It would be obvious to one of ordinary skill in the art therefore, that the cast iron of Horiya comprise the claimed features of the graphite particles for Claims 11-15 because the composition and method are substantially the same as the instant invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (US 4572751 A) in view of Mito (cited by Applicant in IDS filed July 25, 2019, US 20160160325 A1).

Oguri further discloses wherein the alloy meets:
N(5-20)/N(5-) ≥ 0.6, and further (Claim 13) N(5-20)/N(5-) ≥ 0.65, and 
N(30-)/N(5-) ≤ 0.2, 
(see Col. 2, lines 21-26; 90% graphite nodules with a diameter of 10um, reads on the claimed ranges above), N(5-20) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 5 um or more 10and less than 20 um, and N(30-) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 30 um or more.
Oguri is silent towards the number of nodules/mm2 and therefore does not disclose N(5-) ≥300, wherein N(5-) represents the number (/mm2) of graphite particles having equivalent-circle diameters of 5 um or more.
Mito discloses a similar invention wherein a graphite nodule count of 300/mm2 or more, such as about 350um (see Table 1), improves an impact value (see para. [0042]) as well elongation (see para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had 300 nodules/mm2 or more, such as 350/mm2, as taught by Mito, for the invention disclosed by Oguri. One would be motivated to include this amount of graphite nodules in order to improve impact values and elongation (see teaching above), and thus prevent cracking and prolong the life of a cast iron mold. One of ordinary skill in the art would appreciate that for 350 nodules/mm2, wherein at least 90% of those nodules are 10um or less and 50% are 6um or less (for example, Oguri teaches a cast iron which may comprise 50% 6um and at least 40% 6-10um nodules), such a cast iron would comprise the claimed amount of 5um or more nodules. 

Response to Arguments
Applicant's arguments filed October 8, 2021 towards the references of Skaland and Horiya have been fully considered in regards to the newly added and currently examined claims 11-15. 
Applicant argues that Skaland and Obata do not disclose a cast article having a thickness of 40mm or more in casting. This argument is not found persuasive.
The features for which Applicant directs the arguments to are amended limitations to claims of a nonelected invention Group II, drawn to a casted article. Thus, the arguments are not commensurate in scope with the currently examined claim set and elected invention Group I, Claims 11-15, directed to a spheroidal graphite cast iron. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 40mm cast thickness) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the 20mm plates of Skaland do not disclose the claimed requirements that there be 300 or more nodules with a size of 5um or larger, and that the 5mm and 20mm plate properties have been improperly combined. Applicant argues that different embodiments do to teach or suggest the present invention. This argument is not found persuasive.
It is the Examiner’s position that Skaland teaches the benefits to the distribution disclosed for 20mm La-containing plate samples (see section “Nodule Size Distribution” on pg. 6), and it would be obvious to combine this distribution with the nodule count for the 5mm plate because Skaland teaches wherein this distribution is particularly beneficial for reducing porosity (see rejection of newly added Claim 11 above).
 Applicant argues that Horiya does not disclose a substantially similar process for obtaining a cast iron with 300 nodules/mm2, because the instant invention uses gas-pressing during gravity casting which is critical to obtaining the correct number of nodules. This argument is not found persuasive. 
The instant specification discloses the instant invention may be obtained with gravity casting (see para. [0054]). Applicant only provides two data points (compositions) from the specification to attempt to demonstrate the criticality of gravity casting, wherein the comparative example reaches the claimed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735